NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           June 5, 2015

      Hon. Guillermo Vega, Jr.                    Hon. Larry Warner
      Attorney At Law                             Attorney at Law
      302 Kings Hwy., Suite 105                   3109 Banyan Circle
      Brownsville, TX 78521                       Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00017-CV
      Tr.Ct.No. 2014-DCL-03728-B
      Style:    St. Comas Corporation v. Claudia Flores


            Appellant’s motion for extension of time to file Findings of Facts and Conclusion
      of Law in the above cause was this day GRANTED by this Court.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      DER:ch